Citation Nr: 9919508	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-16 749A	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by loss of control of the legs.

3.  Entitlement to an increased rating for a shell fragment 
wound of the right shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 7, 1967 to 
December 4, 1970.  He also had 9 months and 21 days of active 
service prior to December 7, 1967.  

The way in which the matters currently before the Board of 
Veterans' Appeals (Board) were developed for appellate review 
warrants some explanation.  First of all, the Board notes 
that, in a November 1993 decision, the RO denied service 
connection for a nervous disorder and loss of control of the 
veteran's legs.  The RO also denied an increased 
(compensable) rating for residuals of a shell fragment wound 
of the right shoulder and a claim of entitlement to non-
service-connected pension benefits.  The veteran perfected an 
appeal of the denial of the matters pertaining to pension, 
loss of control of his legs, and the shell fragment wound of 
his shoulder.  This was done by virtue of a May 1994 notice 
of disagreement (NOD) and a June 1995 VA Form 9 (Appeal to 
the Board of Veterans' Appeals).  Although the NOD mentioned 
the claimed nervous disorder, the Form 9 does not mention 
that claim, and no other document of record appears to have 
served as a timely substantive appeal in this regard.  Thus, 
the claim regarding a psychiatric disorder is subject to 
remand, infra, to give the veteran opportunity to present 
evidence and/or argument on the question of whether he has 
presented an adequate and timely substantive appeal of this 
denial.  

Additional matters affecting the procedural posture of this 
case include an August 1996 rating decision by which the RO 
assigned a 10 percent evaluation for the shell fragment wound 
of the right shoulder and granted basic entitlement to 
pension.  
Consequently, the pension issue is now moot.  

The Board notes that certain VA outpatient treatment records 
submitted during the pendency of the veteran's appeal reflect 
that the difficulties he has experienced with his legs were 
due to cerebellar degeneration and ataxia due to alcoholism.  
See, e.g., May 1993 VA hospitalization summary and June 1993 
VA outpatient treatment notes.  Additionally, in the 
veteran's substantive appeal, he argued that this disability 
may be due to Agent Orange exposure.  Thus, an August 1996 
supplemental statement of the case (SSOC) reflected that the 
RO's denial of service connection included leg dysfunction 
due to cerebellar degeneration or ataxia, both claimed as due 
to herbicide exposure.  The Board will likewise consider the 
ataxia and cerebellar degeneration, claimed as due to 
herbicide exposure, as part of the veteran's appeal.

The representative's appellate brief raises, for the first 
time, express claims of entitlement to service connection for 
arthritis of the spine, and for compression of the T-7 
vertebra.  The RO has not addressed these matters in the 
first instance; they are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran does not have a current disability which is 
listed at 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).

2.  No competent medical evidence has been submitted to show 
a nexus between the veteran's period of military service or 
service-connected disability and cerebellar degeneration, 
ataxia, or any other disability which might be manifested by 
loss of control of his legs.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a disorder manifested by loss of control of his legs, 
including cerebellar degeneration and ataxia, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.306, 3.307, 3.309(e), 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to service connection for a disorder manifested 
by loss of control of the veteran's legs, including 
cerebellar degeneration or ataxia.  The veteran asserts 
alternative theories of service connection.  First, he 
asserts that the disorder is due to wounds received in 
service because shell fragments have affected his brain or 
spinal cord.  See July 1993 VA spine and peripheral nerve 
examination reports, and June 1995 VA Form 9.  Secondly, he 
asserts that the disorder is due to exposure to Agent Orange.  
See June 1995 VA Form 9.  In this regard, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim.  See 38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. den. sub nom. Epps v. West, 118 S.Ct. 2348 (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) and Epps, supra.  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim on the merits.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Black 
v. Brown, 10 Vet. App. 279 (1997), citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need not 
be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Epps, supra.  This 
third element may be supplied by medical evidence which tends 
to link the current disability directly to in-service events, 
see 38 C.F.R. § 3.303(a), (d) (1998)("direct" service 
connection) and Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table); or by medical 
evidence which tends to link the current disability to 
complaints of continuity of symptomatology since service, see 
38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 489, 
494-95, 497 (1997); or by medical evidence which links the 
current disability (in whole or in part) to an already 
service-connected disability, see 38 C.F.R. § 3.310 (1998), 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Allen v. 
Brown, 7 Vet. App. 439 (1995); or by the application of 
certain statutory presumptions.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see, e.g., 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); see also 38 C.F.R. §§ 3.307, 3.309(e) 
(1998) (providing service connection for certain listed 
diseases as presumptively due to herbicide exposure in the 
Republic of Vietnam during the Vietnam Era), and Brock v. 
Brown, 10 Vet. App. 155, 160-64 (1997). 

In the present case, the veteran has not produced any medical 
evidence of a causal link between military service - 
including any in-service shell fragment wound(s) or herbicide 
exposure - and any current disorder manifested by loss of 
control of the veteran's leg.  There is also no such link (in 
whole or in part) between his current service-connected shell 
fragment wound disability and the claimed disorder.  
Therefore, there is no medical evidence of a "nexus" which 
might well ground his claim on either a direct or secondary 
basis.  See 38 C.F.R. §§ 3.303 (a), (d), 3.306, 3.310, supra; 
Caluza, Libertine, and Allen, supra.   Although he has 
complained of chronic head and back pain since service, see 
July 1993 VA mental examination report, there is no medical 
evidence linking such complaints to any current disability 
which might cause him to lose control of his legs.  See 
38 C.F.R. § 3.303(b), supra; Savage supra.  His lay 
assertions are of no evidentiary import in this regard 
because he is not shown to have the medical background, 
experience, or expertise necessary to render such an opinion.  
Therefore, his claim is not well grounded on any of the 
foregoing bases.

As for his contention that his disability is due to exposure 
to herbicides during his service in Vietnam, there is no 
evidence that he has any of the disorders listed at 
38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  These are the 
only diseases associated with exposure to herbicide agents 
for which service connection on a presumptive basis is 
allowed, and without a showing of competent evidence that the 
veteran has one of the listed diseases, a claim is not well-
grounded on this basis.  Brock, supra, 10 Vet. App. at 162-
64.  Although there is evidence that the veteran developed 
alcoholic peripheral neuropathy in the 1990's, see, e.g., May 
1993 VA hospitalization summary, it is neither alleged nor 
shown that he had the acute or subacute peripheral neuropathy 
referred to in 38 C.F.R. § 3.309(e), and in any event, the 
service medical records for the two-year period following his 
Vietnam service are devoid of any complaints, treatment, or 
diagnosis of peripheral neuropathy.  See 38 C.F.R. § 3.309(e) 
Note 2 (1998).  Thus, his claim of service connection, based 
upon exposure to herbicides, is not plausible.  Accordingly, 
his claim is not well grounded on any basis, and the duty to 
assist is not triggered.

Thus, even accepting as true the veteran's account of his 
shell fragment wounds and exposure to Agent Orange during 
service, see King supra, the Board nevertheless finds that 
evidence sufficient to make his claim well grounded has not 
been submitted.  While he is certainly competent to provide 
testimony regarding the occurrence of an in-service event or 
injury, such as having a piece of wire debrided from his 
head, see Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), 
there is no indication in the record that he has the medical 
expertise necessary to conclude that his current problems 
with his legs can be attributed to such an in-service event.  
Id.  Although he has described the nature of his current 
difficulties, there has been no submission of evidence by 
competent authority that leg problems can be attributed to 
military service or already service-connected disability.

The representative contends, in his appellate brief, that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996), prior to 
denying the service connection claim.  He further contends 
that, if the Board finds that the RO did not comply with 
these provisions, that the Board should remand the claim for 
"full development" of the claim.

M21-1 Part VI,  2.10(f) provides that "the duty to assist 
will prevail while development is undertaken."  A careful 
reading of this provision clearly shows the initiation of 
this "development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table); accord, 
Epps, supra.  Consequently, development is undertaken 
pursuant to M21-1 Part VI,  2.10(f) only after the veteran 
has presented a well-grounded claim.  As the veteran has not 
done so here, M21-1 Part VI,  2.10(f) is not applicable to 
his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does the VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist provided by 38 U.S.C.A. § 5107(a)); Epps, supra; 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  In 
contrast to the evidentiary development referred to in 
38 U.S.C.A. § 5107(a), the provisions of M21-1, Part III,  
1.03(a) refer to development of the claim.  The requirement 
to fully develop a claim - as compared to development of the 
evidence underlying the claim - merely requires VA to ensure 
that the veteran has not filed a defective or incomplete 
application.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 
8 Vet. App. at 78.  See 38 C.F.R. §§ 3.1(p), 3.160(a) 
(1997)(defining a claim as an application for VA benefits); 
see also M21-1, Part III,  1.01(a) (discussing development 
of pertinent facts "concerning a well-grounded claim"); 
M21-1, Part VI,  2.10(f) (discussed, supra); compare M21-1, 
Part III,  2.01(c) (during initial screening stage of claims 
processing, the RO shall review all applications and evidence 
immediately to determine if "a claim" is incomplete and 
requires "further development").  Indeed, M21-1, Part III, 
 1.03(a) relies upon Grottveit v. Brown, 5 Vet. App. 91 
(1993), in which the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) stated that, "[i]f 
the claim is not well grounded, the claimant cannot invoke 
the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] in the 
[evidentiary] development of the claim."  Grottveit at 93, 
citing 38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the RO 
complied with 38 U.S.C.A. § 5103 and  1.03(a).

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before the Court and the Federal Circuit will 
address those issues.  136 F.3d at 779-82.  In any event, the 
Court bars the type of litigation by ambush which the 
representative eschews.  See, e.g., Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998).  Here, the RO did not address the 
well groundedness of the veteran's claim.  However, when an 
RO does not specifically address the question of whether a 
claim is well grounded, but instead, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  That 
proposition applies even where the RO has failed to provide 
the claimant with the laws and regulations pertaining to 
well-grounded claims, and notwithstanding that the Board 
denies the claim as not well grounded after the RO 
adjudicates the claim on the merits.  Id.  That is because 
the requirement that a claim be well grounded is merely a 
threshold matter, and its satisfaction does not, by itself, 
obtain anything for a claimant that he would not receive in a 
full merits adjudication.  Id.  Thus, the representative's 
contention here is inapposite. 

The representative contends that the Meyer decision, supra, 
ignores the statutory provision that claimants have the 
initial burden of submitting a well-grounded claim "[e]xcept 
when otherwise provided by the Secretary [of VA]," 
38 U.S.C.A. § 5107(a), because the Secretary has provided 
such an exception via the promulgation of the aforementioned 
portions of M21-1.  The representative's argument lacks merit 
because the portions of M21-1 to which he refers do not 
create an exception to 38 U.S.C.A. § 5107, as previously 
discussed.  

Finally, the representative contends that the veteran is 
entitled to the benefit of the doubt with respect to his 
claim.  However, the benefit-of-the-doubt doctrine only 
applies if VA adjudicators reach the merits of the claim.  As 
he has not presented a well-grounded claim, the Board does 
not reach the merits of the claim, and the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evidence has not been submitted sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, this appeal must be denied.


ORDER

The veteran's claim of entitlement to service connection for 
a disorder manifested by loss of control of his legs is not 
well grounded; the appeal of this issue is therefore denied.


REMAND

It has been contended that the veteran is entitled to service 
connection for a psychiatric disorder.  See, e.g., 
representative's appellate brief.  However, before the Board 
may address these matters, it must determine whether it has 
jurisdiction to do so.  See Marsh v. West, 11 Vet. App. 468, 
471 (1998).

Here, the veteran submitted a claim of service connection for 
a nervous disorder in April 1993.  In November 1993, the RO 
denied his claim, and sent a letter to the veteran notifying 
him of that decision.  In May 1994, the veteran submitted a 
NOD therewith.  On May 10, 1995, the RO issued a SOC 
regarding the claimed nervous disorder.  At that point, the 
veteran and his representative had 60 days to submit a 
substantive appeal regarding the nervous disorder in order to 
confer jurisdiction upon the Board to review that matter.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302, 20.305 (1998).  Although 
the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in June 1995, the question arises as to 
whether this Form 9 constitutes an adequate substantive 
appeal.  This is so because the Form 9 does not identify the 
nervous disorder as one of the issues appealed.  It also does 
not set out specific argument relating to errors of fact or 
law made by the RO in denying his psychiatric disorder claim, 
or relate to specific items in the SOC regarding the claimed 
disorder.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.202 (1998).  Also, there does not seem to be 
any other document of record which would constitute both a 
timely and adequate substantive appeal as to this issue, even 
considering the VA Form 646 subsequently submitted by the 
veteran's representative.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to submit such evidence and argument, and to 
address that question at a hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  This includes questions of the Board's 
jurisdiction.  Marsh, supra (vacating and remanding, pursuant 
to Bernard, Board's sua sponte dismissal of claim for lack of 
timely NOD).  Here, the RO has not addressed the timeliness 
of appeal question.  Thus, a remand is warranted for the RO 
to notify the veteran that the record presents these issues, 
and to provide him with opportunity to address them.  
38 C.F.R. §§ 19.9, 20.203 (1998).

The veteran and his representative also contend that the 
veteran is entitled to a rating in excess of 10 percent for 
the shell fragment wound of his right shoulder.  In this 
regard, a review of record reveals that, during the pendency 
of his claim, the RO has not afforded him a medical 
examination in which the examiner has reviewed the claims 
folder.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
This is particularly distressing in the case of a shell 
fragment wound, because an adequate examination of disability 
caused by such wounds requires careful consideration of the 
history of the wound.  See, e.g., 38 C.F.R. § 4.56 (1998).  
Moreover, the medical evidence currently of record does not 
explain several questions raised by the record:  to what 
extent any disability of the veteran's right shoulder is 
attributable to the service-connected shell fragment wound, 
as compared to the non-service-connected disabilities of 
cerebellar degeneration and ataxia (including falling 
accidents induced thereby)?  Compare range of motion findings 
on July 1993 VA spine examination report with May 1993 VA 
hospitalization summary, April to May VA inpatient treatment 
notes, and June 1993 VA outpatient neurologic diagnoses.  Are 
the veteran's complaints of "neck" pain identical to the 
complaints of upper back pain which have been historically 
diagnosed as due to his service-connected shell fragment 
wounds?  See January 1997 VA joint examination report.  How 
would a medical examiner reconcile the varying reports of 
scars associated with the shell fragment wound(s)?  Compare 
September 1967 service medical records and VA examination 
reports dated August 1978 (general); July 1993 (spine); 
December 1995 (brain); and January 1997 (joints).  Thus, a 
remand for a medical examination is warranted.  38 C.F.R. 
§ 19.9 (1998).

Additionally, certain VA records of treatment for the 
veteran's shoulder are mentioned in the file, but have not 
been obtained, as specified in the indented remand 
instruction paragraphs below.  The RO needs to take 
reasonable steps to do so prior to the examination on remand.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the May 1995 SOC, and SSOCs of August 1996 and 
October 1997 suggest that the RO has not specifically 
considered the veteran's claim in light of recent amendments 
to the rating criteria that have been used to evaluate the 
veteran's shell fragment wound disability.  Cf. 38 C.F.R. 
Part IV (1992) with 38 C.F.R. Part IV (1998), particularly 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5301 (1992 and 
1998); see 58 F.R. 33,235 (June 1993) and 62 F.R. 30,235 
(June 1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(when a regulation changes during the pendency of a claim for 
VA benefits, and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him).  In this regard, the Board notes the similarity 
between the pre- and post-amendment versions of the 
applicable rating criteria.  However, the Court has indicated 
that the Board must remand shell fragment wound cases, such 
as the present case, where the RO has not performed a Karnas 
analysis in the first instance.  See Fisher v. West, 11 Vet. 
App. 121, 123 (1998). 

This case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and his representative and allow the 
veteran the opportunity to present 
evidence and/or argument on the 
questions of timeliness and adequacy of 
a substantive appeal as to the denial of 
service connection for a psychiatric 
disability.  The RO should also offer 
the veteran the opportunity for a 
hearing on the matter.  Copies of the 
foregoing notifications should be 
associated with the file.

2.  The RO should take reasonable steps 
to obtain the following medical records:  
from the VA outpatient treatment center 
in Worcester, Massachusetts, records 
pertaining to treatment of the veteran's 
shoulder, neck and back, dated from 
November 1992 to April 1993 (indicated 
in the veteran's April 1993 claim).  The 
RO should ask the veteran to identify 
the VA facility that treated his right 
shoulder "about one year" prior to the 
July 1993 VA spine examination 
(mentioned in the report of that 
examination), and to better identify the 
date(s) of such treatment; and the 
dates, locations, and sources of the x-
rays of his shoulder that he mentioned 
in his June 1995 VA Form 9.  If such 
treatment records are reasonably 
identified, the RO should take steps to 
obtain them.  38 C.F.R. § 3.159 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 
(1992).  All materials obtained should 
be associated with the file. 

3.  Thereafter, the RO should arrange 
for an examination to determine the 
severity of the service-connected shell 
fragment wound of the veteran's right 
shoulder.  The RO should provide the 
examiner with the claims folder and a 
copy of the rating criteria as they 
existed at the time the veteran 
submitted his claim (the "old rating 
criteria"), and as they currently exist 
(the "new rating criteria").  The 
examiner should review the claims file 
(particularly the service medical 
records), examine the veteran, conduct 
range of motion studies and any other 
studies that might be indicated, and 
describe all symptomatology attributable 
to the service-connected shell fragment 
wound in terms that comport with both 
the old and new rating criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
The examiner should state whether the 
service-connected symptomatology is best 
characterized under either the old or 
new criteria as slight, moderate, 
moderately severe, or severe as to each 
muscle group affected.  See 38 C.F.R. 
§§ 4.55, 4.56.  The examiner should, if 
feasible, provide answers to the 
following questions, in light of the 
portions of the record cited in the body 
of this remand:  (a) To what extent is 
any disability of the veteran's right 
shoulder attributable to the service-
connected shell fragment wound, as 
compared to the non-service-connected 
disabilities of cerebellar degeneration 
or ataxia (including falling accidents 
induced thereby)?  (b) Are the veteran's 
complaints of "neck" pain identical to 
the complaints of upper back pain which 
have been historically diagnosed as due 
to his service-connected shell fragment 
wounds?  (c) How would the medical 
examiner reconcile the varying reports 
of scars associated with the shell 
fragment wound(s)?

4.  Thereafter, the RO should take 
adjudicatory action on the question of 
timeliness of appeal of the denial of 
service connection for a psychiatric 
disorder.  If the RO determines that a 
timely appeal has been submitted, then 
it should re-adjudicate his claim in 
light of any additional evidence 
received, and should address the 
question of whether his claim is well 
grounded, and address his assertion that 
he has a post-traumatic stress disorder 
due to service.  See May 1994 notice of 
disagreement.  If the claim is 
determined to be well grounded, then the 
RO should consider whether any 
evidentiary development is warranted, 
such as an examination, with the claims 
folder present, in order to determine 
the etiology of any mental disorder 
found.  The RO should also adjudicate 
the veteran's claim of entitlement to an 
increased rating for a shell fragment 
wound of the right shoulder, considering 
his claim in light of 38 C.F.R. Part IV 
as it existed at the time he filed his 
claim, and as it currently exists.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If any benefit sought is 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC should contain a 
complete recitation of regulations 
applicable to filing substantive 
appeals, and a recitation of both the 
old and new diagnostic criteria for 
rating shell fragment wounds, including 
38 C.F.R. §§ 4.55, 4.56.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

